Title: To George Washington from Major General Thomas Conway, 31 December 1777
From: Conway, Thomas
To: Washington, George



Sir
Camp [Valley Forge] the 31st Xber 1777

I was Directed By the Board of war to furnish a sett of instructions according to which the troops are to be Manœuvred. I propos’d to you sir, (in order to Lose no time) to Beginn immediately with officers and non commission’d officers. I meant to work with them the whole Day, and in the evening and Night to write the Regulations concerning camp Duty and the instructions for the Manœuvres which I intended to transmitt to the Board of war for the purpose of being examin’d, after which the Whole was to be printed in a small Book, to be Distributed to the officers of the army that every one Might Know what he had to Do. the Manœuvres are not Mine, they are such as are practis’d by the four principal Military powers in europe, and they are calculated for all the campaign operations, in all the Kinds of ground. I repeat to you sir, that you have not a Moments time to Lose. the ennemy will probably be early, and powerfully reinforc’d. your army is Melting by sickness, if you Do not Beginn immediately to give an uniform instruction to what men you have Left, So as to be able to train up your numerous recruits whenever they join your army; you will have to face old Disciplin’d troops, with a raw, confuse, unwieldy flock that no general Will be able to handle with success. this is my opinion, Sir, you Know Best what to Do. I wish you may not repent having neglected this advice.
you are pleas’d to Believe sir that my appointment of inspecter general has given no uneasiness to any Body in this army. I Begg Leave to observe to you, sir, that in our european armies all inspectors have ranks of Major general and some of Lt general. I have consulted sir, according to your Directions, my feelings upon the appointment of Baron De Kalb; I think even that I have made them Known to you, sir, and to several others. I have a regard for Baron De Kalb. he is a worthy officer and a good acquisition for this army. but as he is my inferior in france, his appointment over me in the Latter end of a campaign might create Disagreeable inferences in the french army, if I did not gett equally

promoted and endanger my rank. these were my feelings, what the sensations of the Brigadeers might be in regard of me I can not judge as the case is not the same. you are perfectly right, sir, in taking it for granted that the honourable congress has taken a Dispassionate view of the Matter before having appointed me. you may also take it for granted, and be very certain that I have made use of neither art, nor interest to extort or steal this appointment from congress.
What you are pleas’d to call an extraordinary promotion is a very plain one. there is nothing extraordinary in it, only that such a place was not thought of Sooner. the General and universal merit which you Wish every promoted officer might be endowed with, is a rare gift. we see but few men of Merit so generally acknowledged. we Know But the great frederick in europe, and the Great Washington in this continent. I certainly never was so rash as to pretend to such a prodigious height; neither Do I pretend to any superiority in personal qualitys over my Brother Brigadeers for Whom I have much regard. but you sir and the great frederick Know perfectly well that this trade is not Learn’d in a few Months. I have serv’d steadily thirty years. that is before some of my comrades Brigadeers Were Born. therefore I Do not think that it will be found Marvellous and incredible if I command here a number of men which falls much short of what I have command⟨ed⟩ those many years in an old army.
however, sir, By the complexion of your Letter, and by the two receptions you have honour’d me with since my arrival, I perceive that I have not the happiness of being agreeable to your excellency, and that I can expect no support in fulfilling the Laborious Duty of an inspector general. I Do not Mean to give you or any officer in the army the Least uneasiness therefore I am very readdy to return to france and to the army where I hope I will Meet with no frowns. I am Sir your excellencys Most obedt servant

Ths Conway


I Begg Leave to Wish your Excellency a happy New year and a Glorious Campaign.

